Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Adams (Reg. No. 62,550) on 7/14/22.  The application has been amended as follows:

1. (Currently Amended) A method for filtering exhaust gas, comprising:
attaching an engine to an exhaust gas inlet attached to an outer tube of the exhaust tube;
filling the outer tube of the exhaust tube with water;
filtering the exhaust gas by passing the exhaust gas through an inner gas distributor disposed inside the outer tube, and through a plurality of holes of the inner gas 
distributor into the water of the outer tube;
expelling filtered exhaust gas through an exhaust gas outlet of the exhaust tube; 
cooling the water with a cooling system, wherein the cooling system comprises a cooling coil submerged in the water of the outer tube;
attaching an external soot storage system configured to hold soot particles contained in the  contaminated soot water to an exterior surface of the outer tube;

separating the soot particles of  smoke of the exhaust gas from the contaminated soot water via a hydro-cyclone device of the external soot storage system by way of centrifugal force; and
storing the soot particles in a container of the hydro-cyclone device after separation.

8. (Currently Amended) An exhaust tube, comprising:
an exhaust gas inlet on a first end of the exhaust tube;
an exhaust gas outlet on a second end of the exhaust tube opposite the first end;
an outer tube disposed between the exhaust gas inlet and the exhaust gas outlet, the outer tube comprising water and being attached to the exhaust gas inlet;
an inner gas distributor disposed inside the outer tube; and
a cooling system disposed inside the outer tube configured to cool the water, wherein the cooling system comprises a cooling coil submerged in the water of the outer tube; and
an external soot storage system configured to hold soot particles contained in the  contaminated soot water, 
wherein the external soot storage system comprises a hydro-cyclone device configured to separate the soot particles  of smoke of the exhaust gas from the contaminated soot water by way of centrifugal force, and
wherein the hydro-cyclone device comprises a container configured to store the soot particles after separation.

				Allowable subject matter
Claims 1, 2, 4, 5, 7-12, 14, 16 are allowed.



             Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.

/D.T./
Patent Examiner

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747